Citation Nr: 0716621	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  94-44 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
through-and-through gunshot wound, left foot, muscle group 
(MG) XI, with traumatic arthritis, rated 10 percent prior to 
November 29, 2002.

2.  Entitlement to an increased rating for residuals of a 
through-and-through gunshot wound, left foot, MG XI, with 
traumatic arthritis, evaluated as 20 percent disabling from 
November 29, 2002.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had recognized guerilla service from October 1944 
to May 1945 and from June 13 to 15, 1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO in Manila, Philippines.  The appeal was Remanded by the 
Board in August 1998, in June 2003, in October 2004, and in 
May 2006.  

Following the issuance of the December 2006 supplemental 
statement of the case, the veteran submitted a letter 
received by the Board in February 2007 detailing his 
contentions about his claims for service connection and 
reiterating his contention that he is entitled to an 
increased evaluation for the residuals of his service-
connected gunshot wound, left foot.  No claim for service 
connection is before the Board on appeal, and the veteran's 
contentions regarding entitlement to service connection are 
not pertinent to the increased evaluations sought on appeal.  
The veteran's reiteration that he is entitled to an increased 
rating for his service-connected disability is already of 
record, and that contention has been reviewed by the RO.  The 
veteran's February 2007 letter does not raise any additional 
factual information pertinent to left foot disability.  
Although the veteran did not waive consideration of this 
letter by the agency of original jurisdiction, the Board may 
proceed with appellate review, because review of the letter 
reveals no evidence relevant to the appeal which was not 
previously reviewed by the RO.  38 C.F.R. § 20.1304(c) 
(2006).  


FINDINGS OF FACT

1.  The veteran's gunshot wound, left foot, MG XI, is 
manifested by a soft tissue injury which results in moderate, 
but not marked, limitation of motion of the left ankle and 
pain on motion of that joint.

2.  The preponderance of the evidence establishes that the 
veteran does not have traumatic arthritis of the left ankle, 
and that arthritis of the toes bilaterally is unrelated to 
the service-connected gunshot wound to the left foot. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a through-and-through gunshot wound, left 
foot, MG XI, with traumatic arthritis, prior to November 29, 
2002, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.14, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 4.73, Diagnostic 
Code 5311 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a through-and-through gunshot wound, left 
foot, MG XI, with traumatic arthritis, from November 29, 
2002, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.14, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 4.73, Diagnostic 
Code 5311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the 10 percent evaluation in effect 
for the residuals of the gunshot wound to his left foot for 
the period prior to November 29, 2002, and the 20 percent 
evaluation in effect from that date should be increased.  

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, and (3) the appellant 
is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C. § 5103(a); Pelegrini v. 
Principi, 18 Vet. App. 112, 119, 121 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2006).  

However, in this case, the veteran's claim was received more 
than 6 years prior to enactment of the VCAA, so he did not 
received notice complying with the requirements set forth in 
the VCAA prior to initial adjudication of the claim.  The 
veteran was first notified of the enactment of the VCAA in 
the Board's June 2003 Remand.  An initial letter advising the 
veteran of VA's duties under the VCAA was issued in July 
2003.  In August 2003, another letter was issued which 
provided more specific information about the VCAA.  In 
particular, this notice explained what evidence was required 
to substantiate the claim for an increased evaluation.  The 
letter issued by the RO also informed the appellant of the 
actions VA would take to assist him to develop the claims, 
advised the veteran to tell VA about any additional evidence 
the veteran wanted VA to obtain, and advised the veteran to 
submit evidence on his own behalf, including such evidence as 
his own statements or statements from others.  

In September 2003, another duty to assist letter was issued, 
informing the veteran again of his right to submit evidence 
to support his claims.  In March 2004, the RO issued a 
supplemental statement of the case (SSOC) which set forth the 
text of 38 C.F.R. § 3.159, as revised to incorporate all 
provisions of the VCAA.  

In its October 2004 decision, the Board discussed the VCAA, 
and again directed the RO to send the veteran notice 
complying with the VCAA.  Another duty-to-assist notice was 
issued in January 2005, but that notice did not include 
discussion of the claims remaining on appeal which are 
addressed in this decision.  In its May 2006 decision, the 
Board again discussed the VCAA, and directed in the RO, in 
the Remand portion of that decision, to issue notice 
complying with the VCAA as to the issues remaining on appeal.  
A very complete duty to assist notice was provided in May 
2006.  This notice again explained VA's duties to the veteran 
under the VCAA, advised the veteran that he should submit any 
evidence in his possession that might substantiate his claims 
for increased evaluations, and explained how effective dates 
for increased evaluations were assigned.  

The Board finds that the August 2003 notice, together with 
the May 2006 notice, advised the veteran of each element of 
notice described in Pelegrini.  Both notices were issued 
prior to final readjudication of the claim in December 2006, 
so the notice provided meets the requirements set forth in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Because the claim underlying this appeal was submitted 
several years prior to the enactment of the VCAA, VA could 
not comply with the VCAA prior to initial adjudication of 
this claim.  However, it is clear that the communications to 
the veteran have provided him with the information necessary 
for him to participate vigorously and effectively in the 
adjudication of the claims on appeal.  The veteran did, in 
fact, understand that he should submit evidence on his own 
behalf, including evidence in his possession, as shown by the 
fact that he has submitted more than 25 statements arguing 
his position, and has provided private medical evidence with 
the statement on his behalf at least 9 times, including in 
December 1993, October 1995, August 1996, February 1998, 
March 2000, and April 2002.  He has provided affidavits from 
others.  He also wrote to the President of the United States.  

During the course of this appeal, the Board has Remanded the 
claims four times.  More than 10 statements and supplemental 
statements of the case were issued prior to the final 
adjudication in December 2006.  The veteran's multiple 
actions on his own behalf and his numerous responses to the 
communications from VA establish that the veteran was aware 
of VA's duties to him, was aware that he should submit 
evidence in his possession, that he understood the types of 
evidence he could submit and the types of evidence that might 
be relevant to substantiate the claims addressed in this 
appeal, that he had numerous opportunities to submit and 
identify evidence, and that he had the actual notice and 
information necessary to effectively participate in the 
adjudication of the claims addressed in this appeal.  Sanders 
v. Nicholson, No. 06-7001, slip op. at 11 (Fed. Cir. May 16, 
2007).  In short, the record establishes that the veteran had 
actual notice or knowledge of each item of information for 
which the VCAA requires notice, and the timing of the notice 
of the various elements which must be addressed under the 
VCAA did not result in any prejudice to the veteran.  Id. at 
18.

In addition, the duty to assist the veteran to develop the 
claim has been fulfilled.  VA and private clinical records 
have been obtained.  The veteran was afforded VA examinations 
of the left foot in 1996, 1997, 1999, 2000, 2002, and 2005.  
The veteran has been afforded an opportunity to submit any 
additional evidence and or to identify any relevant evidence.  

The Board finds that the defects in complying with the VCAA 
which arose when the VCAA was enacted after this case had 
already been adjudicated have not prejudiced the veteran.  
The record establishes that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
the two claims addressed in this appeal.  See Overton v. 
Nicholson, 20 Vet .App. 427, 438 (2006) The Board finds that 
all requirements in the VCAA, including the duty to notify 
the veteran and the duty to assist the veteran, have been 
met, and that the timing of the notice has not prejudiced the 
veteran.  

Claim for increased evaluations for residuals, gunshot wound, 
left foot, MG XI

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Disability evaluations are determined by 
comparing present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7. 

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Facts

Historically, the veteran's initial grant of service 
connection was awarded in August 1955.  The disability was 
described as a through-and-through gunshot wound, left foot.  
A 10 percent disability evaluation was assigned.  In December 
1993, the veteran sought an increased evaluation for that 
disability.  However, the veteran failed to submit evidence 
pertinent to that disability, and an increased evaluation was 
denied by a rating decision issued in April 1994.  

In October 1995, the veteran reported that his service-
connected left foot wound caused him to limp, and he 
requested VA examination.  Private radiologic examination in 
October 1995 disclosed degenerative osteoarthritis of the 
left foot.  

VA radiologic examination conducted in April 1996 disclosed 
arthritis of the toes, but the report of that examination is 
devoid of evidence of arthritis of the left ankle.  April 
1996 VA examination disclosed no bony deformities, no loss of 
motion, no tissue loss, no pain on palpation of the muscles, 
and no neurovascular deficits.  There was a scar near the 
lateral malleolus, and the examiner opined that the muscle 
group affected was the peroneus group.  The examiner noted 
that the veteran reported a grazing, not a penetrating wound, 
followed by an infection.  The examiner opined that the 
veteran "might" have traumatic arthritis secondary to the 
gunshot wound.  The examiner did not, however, discuss the 
radiologic findings, which were, as noted, devoid of evidence 
of arthritis of the ankle.  

The March 1997 rating decision which confirmed and continued 
the 10 percent evaluation assigned for the veteran's service-
connected left foot disability recharacterized that 
disability as a through-and-through gunshot wound with 
traumatic arthritis, and assigned a 10 percent evaluation 
under Diagnostic Codes (DCs) 5311 and 5010.   

A May 1997 private medical statement from Salvador Cabato, 
M.D., indicated that the veteran was receiving treatment for 
left lower extremity pain that radiated from the left foot up 
to the veteran's left thigh and hip.  In its August 1998 
Remand, the Board directed that Dr. Cabato's records be 
sought.  Dr. Cabato's records from 1993 to 1998, obtained in 
October 1999, disclosed only that the veteran had arthritis 
and complained of pain.  Dr. Cabato's notes are devoid of 
discussion of treatment of muscle injury to MG XI or specific 
treatment of the left ankle.

On VA examination conducted in October 1997, the examiner 
noted that the veteran had a linear scar about 5 centimeters 
long at the inferior border of the left malleolus.  
Radiologic examination disclosed osteoporosis and 
osteosclerotic changes, and tendon calcifications in the 
interphalangeal soft tissue.  The radiologic examination was 
interpreted as showing osteoarthritis, left foot, but that 
radiologic examination report is devoid of specific reference 
to the ankle.  
 
On VA examination conducted in February 1999, the veteran 
complained of left ankle pain and lack of endurance and 
fatigue.  There was a barely-visible scar which was not 
tender.  The veteran's gait was described as normal.  Range 
of motion of the ankle was to 20 degrees of dorsiflexion and 
40 degrees of plantar flexion.  Radiologic examination was 
interpreted as showing minimal degenerative disease, but was 
devoid of specific reference to the left ankle.  

The report of examination of the muscles in March 2000 noted 
the medical history, and stated that the only remaining 
visible scar was on the lateral malleolus.  The examiner 
stated that the affected muscle group could move through the 
useful range of motion, but there was pain on motion.  The 
veteran had pain beyond 10 degree of dorsiflexion and beyond 
20 degrees of plantar flexion, although he was able to 
continue motion to 15 degrees of dorsiflexion and 35 degrees 
of plantar flexion, except during flare-ups, when he was 
limited to 10 degree of dorsiflexion and 20 degrees of 
plantar flexion.  The radiologic examination was interpreted 
as disclosing no change since the prior examination.

On VA examination conducted in November 2002, the examiner 
stated that no muscles were injured, but indicated that there 
was limitation of the motion of the ankle due to pain.  The 
final diagnosis was gunshot wound injury, left ankle, with no 
noted muscle disability.  Minimal degenerative joint disease 
of the toes was noted; the left ankle joint was described as 
normal on radiologic examination.  The radiologic findings 
were described as unchanged from March 2000.

Following the Board's October 2004 Remand, the veteran again 
underwent VA examination in June 2005.  The veteran again 
reported that a bullet grazed his left foot.  The history of 
wound infection was noted.  The veteran used a cane.  The 
veteran had an abnormal gait, with a limp.  Radiologic 
examination disclosed bilateral osteoporosis of the phalanges 
(toes), but no other abnormality of the left foot.  The 
examiner opined that it was less than likely that 
osteoporosis of the phalanges was related to the veteran's 
service-connected gunshot wound.  The examiner explained 
that, if the osteoporosis was related to the gunshot wound, 
it should be present only in the left foot rather than 
bilaterally.  

The examiner noted that the veteran had pain on the dorsum of 
the left foot and in the left ankle when the foot was in 
motion.  Plantar flexion was to 40 degrees, with pain at 40 
degrees.  Dorsiflexion was to 20 degrees, with pain beginning 
at 10 degrees.  The examiner concluded that the pain and 
numbness of the left ankle were due to "soft tissue 
rheumatism" due to injuries sustained in service.  The 
examiner concluded that there was no finding of any current 
residual of the muscle injury due to the gunshot wound in 
service.  


Analysis

As noted in the Board's October 2004 Remand, the medical 
evidence pertinent to the claim for increased rating for 
residuals of a gunshot wound of the left foot was confusing, 
with some VA and private clinical records and examination 
indicating that there was muscle injury, while other stated 
that there was no evidence of muscle injury.  

The preponderance of the medical evidence, including the 
findings of the October 1997 VA examination, which showed 
tendon calcifications, and the reports of the November 2002 
and June 2005 examinations, which stated that no muscle 
injury findings were present, establishes that the veteran 
does not currently have muscle injury residuals.  However, 
reviewing all the medical evidence in the light most 
favorable to the veteran, it appears that, although there are 
no current residuals of muscle injury, there is at least a 
soft tissue injury. 

The diagnostic codes which are used to evaluate muscle 
injuries note that cardinal signs of muscle injury include 
loss of fascia, which would include soft tissue, and that 
muscle injuries affect the joints the injured muscles act on.  
Whether the injury to the veteran's left ankle and foot is 
considered a soft tissue injury or a muscle injury, it 
results in moderate limitation of motion of the ankle and 
pain on use of the left ankle.  

The veteran's service-connected left ankle and foot injury is 
evaluated as 10 percent disabling under DC 5311 prior to 
November 29, 2002, and as 20 percent disabling thereafter.  
DC 5311 provides a 10 percent evaluation for moderate, 
through-and-through muscle injury to MG XI.  To warrant a 20 
percent evaluation, the next higher evaluation, prior to 
November 29, 2002, or more severely disabling, the veteran 
would need to establish that the injury was moderately 
severe.  

Objective findings of a moderately severe muscle disability 
include entrance and (if present) exits scars indicative of 
track of missile through one or more muscle groups with 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side and with positive evidence (on testing) of 
impairment of strength and endurance upon comparison with the 
sound side.  

1.  Evaluation in excess of 10 percent prior to November 29, 
2002

Since the examination reports uniformly reflect that there is 
no exit wound, that the scar is 5 centimeters in length, but 
no larger, and that there are no residuals of muscle injury 
other than a soft tissue injury which limits motion of the 
ankle, the evidence is against a finding that there is 
moderately severe injury, or an injury of greater severity, 
to MG XI.  The evidence is therefore against an evaluation in 
excess of 10 percent under DC 5311.

The Board has considered whether any other applicable code 
may be applied to warrant an evaluation in excess of 10 
percent.  The evidence establishes that the veteran's left 
ankle motion is limited by his service-connected injury.  
Marked limitation of ankle motion warrants a 20 percent 
evaluation.  A 10 percent rating is assigned for moderate 
limitation of ankle motion.  DC 5271.  Normal range of motion 
for the ankle is 20 degrees for dorsiflexion and 45 degrees 
for plantar flexion.  38 C.F.R. § 4.71, Plate II.  

The evidence, viewed in the light most favorable to the 
veteran, establishes that the veteran has pain beginning at 
10 degrees of dorsiflexion and at 20 degrees of plantar 
flexion, although he had motion beyond the point of pain.  
Since the veteran retains approximately half of the normal 
range of motion without pain, and a nearly full normal range 
of motion with pain, the Board finds that no more than a 10 
percent evaluation would be warranted for the veteran's loss 
of motion of the left ankle.  

Since the veteran has already been awarded a 10 percent 
evaluation under DC 5311, a 10 percent evaluation under DC 
5271 would not result in a higher evaluation, unless the 
veteran's left ankle limitation could be the basis for a 
separate, compensable evaluation.  The veteran in not 
entitled to a separate 10 percent evaluation under DC 5311 
for muscle injury affecting the ankle and for limitation of 
motion under DC 5271, because compensating the same residual, 
limitation of motion of the ankle, under two separate 
diagnostic codes is prohibited.  38 C.F.R. § 4.14 (evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses, called pyramiding, is to be avoided).  

However, the veteran could be entitled to a separate, 
compensable evaluation if there is a separate diagnosis of 
another disorder, such as arthritis, which would be 
separately compensable.  In this case, some reports indicated 
that there were degenerative changes of the toes and ankles, 
others only of the toes.  One VA x-ray study, April 1996, 
found minimal degenerative arthritis of the toes, but was 
devoid of reference to the left ankle.  The October 1997 VA 
examination report diagnosed traumatic arthritis of the left 
foot, but without identifying the joints involved, as did the 
x-ray study done for that examination.  The February 1999 VA 
x-ray report shows degenerative changes of the foot, but not 
which joints.  The November 2002 VA examination diagnosed 
degenerative joint disease of the toes, but stated that the 
left ankle joint was normal.  The preponderance of the 
evidence establishes that the veteran does not have traumatic 
arthritis of the left ankle.  In fact, the preponderance of 
the evidence establishes that arthritis of the left ankle is 
not present.  

As the veteran does not have arthritis of the left ankle, and 
the preponderance of the evidence was against a finding of 
arthritis of the left ankle prior to November 29, 2002, the 
Board finds that a separate, compensable 10 percent 
evaluation for arthritis of the left ankle cannot be granted.  
In the absence of medical evidence of a current medical 
diagnosis of a disorder for which compensation is sought, 
such compensation may not be granted.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  

The clinical evidence does establish that the veteran has 
degenerative arthritis of the toes.  However, there was no 
adjudication prior to November 29, 2002 which characterized 
arthritis of the toes as part of the service-connected 
disability.  An April 1996 opinion indicated that "traumatic 
arthritis may be secondary to GSW" (referencing the service-
connected gunshot wound).  However, that opinion is 
speculative, and does not place the evidence in equipoise to 
establish that arthritis of the toes was secondary to the 
service-connected gunshot wound.  See Beausoleil v. Brown, 8 
Vet. App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not 
sufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient to support a claim).

The April 1996 opinion raised a possibility that arthritis of 
the left toes was due to the veteran's service-connected 
gunshot wound.  However, the question as to the likelihood of 
such incurrence was answered in the negative in the June 2005 
opinion.  The evidence prior to November 29, 2002 does not 
support a finding that a 10 percent evaluation is warranted 
for arthritis of the left toes, and the evidence of record as 
a whole rules out the possibility of such relationship.  
Therefore, no disorder of the left toes may serve as a basis 
for an evaluation in excess of 10 percent prior to November 
29, 2002.

The Board finds no factual basis which will support an 
evaluation in excess of 10 percent for the veteran's MG XI 
gunshot wound residuals, left lower extremity, prior to 
November 29, 2002.  The preponderance of the evidence is 
against the claim, so the evidence is not in equipoise.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable result for the veteran.

2.  Claim for evaluation in excess of 20 percent from 
November 29, 2002

As discussed above, there evidence establishes that the 
veteran's MG XI injury, even with consideration of soft 
tissue injury and limitation of motion of the left ankle with 
pain, is no more than moderately disabling.  Moderate MG XI 
disability warrants only a 10 percent evaluation.  However, a 
20 percent evaluation is currently in effect from November 
29, 2002.  

The June 2005 radiologic examination which disclosed that 
there was bilateral osteoporosis of the phalanges (toes), but 
no other abnormality of the left foot. establishes that 
arthritis of the left ankle is not present.  The June 2005 
opinion that it was less than likely that osteoporosis of the 
phalanges was related to the veteran's service-connected 
gunshot wound establishes that arthritis of the toes is not 
attributable to the service-connected gunshot wound.  

Nevertheless, the RO has assigned a 20 percent evaluation for 
the left foot injury under DCs 5311 and 5003 on the basis of 
traumatic arthritis, left ankle and degenerative joint 
disease, left toes.  While the Board will not reduce such 
evaluation, the Board finds that there is no factual basis 
which supports an evaluation in excess of 20 percent from 
November 29, 2005.  

The preponderance of the evidence is against the claim, so 
the evidence is not in equipoise.  The provisions of 38 
U.S.C.A. § 5107(b) regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable result for the 
veteran.  The claim for an increased rating in excess of 20 
percent from November 29, 2002, for residuals of a through-
and-through gunshot wound, left foot, MG XI, with traumatic 
arthritis, must be denied.


ORDER

The appeal for an increased rating in excess of 10 percent 
prior to November 29, 2002, for residuals of a through-and-
through gunshot wound, left foot, MG XI, with traumatic 
arthritis, is denied.

The appeal for an increased rating in excess of 20 percent 
from November 29, 2002, for residuals of a through-and-
through gunshot wound, left foot, MG XI, with traumatic 
arthritis, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


